Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 8 November 2019.
REJECTIONS BASED ON PRIOR ART
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowen (US PG PUB No. 2019/0102096) in view of Isaac (US Pat No. 6,976,147)
As per claim [1], a data storage device comprising: 
a nonvolatile memory configured to store Logical to Physical (L2P) map data and user data (see Lowen [0023]); and 
a controller configured to determine whether read commands which are sequentially transferred from a host device correspond to a sequential read (see Lowen [0030]),
load an L2P map of the corresponding LBA and user data corresponding to the L2P map from the nonvolatile memory in advance (see Lowen [0039]).
However, Lowen does not expressly disclose but in the same field of endeavor Isaac discloses detecting if commands are backward sequential read (see Isaac COL 10 LINES 25-30), and further 
increase a backward sequential read count when the read commands correspond to a backward sequential read (see Isaac FIG 3A: 360), set a pre-read start logical block address (LBA) and a length according to a set condition (see Isaac FIG 3A: 365 and COL 8 LINE 65-COL 9 LINE 5), when the backward sequential read count is greater than or equal to a reference value (see Isaac COL 9 LINES 1-10), and 
It would have been obvious to modify Lowen to further detect backward sequential reads and prefetch according to a confidence value threshold as taught by Isaac. 
The suggestion/motivation for doing so would have been for the benefit of improving prefetch operation (see Isaac COL 9 LINES 1-10)
Therefore it would have been obvious to modify Lowen to further implement a confidence based prefetch as taught by Isaac for the benefit of improving prefetch operation to arrive at the invention as specified in the claims. 
As per claim [9], the data storage device according to claim 2, 
wherein when the read command does not correspond to a backward sequential read, the counter register resets the backward sequential read count (see Issac COL 12 LINES 20-30)
Claims 2-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowen (US PG PUB No. 2019/0102096) in view of Isaac (US Pat No. 6976147) as applied to claims 1 and 10 above and further in view of Sokolov (US Pat No. 5890211)
As per claim [2], the data storage device according to claim 1, 
set the pre-read start LBA and the length according to the set condition (see Isaac COL 11 LINES 30-35), when the backward sequential read count is greater than or equal to the reference value, and load an L2P map of a pre-read LBA and user data corresponding to the L2P map from the nonvolatile memory in advance (see Lowen [0039]);
a counter register configured to increase the backward sequential read count whenever the read command corresponds to backward sequential read, and store the backward sequential read count in a mernory (see Isaac FIG 4: 760); and 
the memory configured to also store the backward LBA, pre-read information, an L2P map of a pre-read LBA and user data corresponding to the L2P map (see Lowen FIG 7: 77 and [031]).
However, Lowen does not expressly disclose but in the same field of endeavor Sokolov discloses 
wherein the controller comprises: a processor configured to set a backward LBA when receiving a start LBA and a length from the host device with a read command (see Sokolov COL 1 LINES 54-57), increase the backward sequential read count based on the start LBA, the length and a previous backward LBA, depending on whether the read command corresponds to a backward sequential read connected to the previous read command (see Sokolov COL 29 LINE 1),
It would have been obvious to modify Lowen to further adjust based on a length from a host as taught by Sokolov.
The suggestion/motivation for doing so would have been for the benefit of further tuning prefetch operations (see Sokolov COL 28 LINE 60-67).
Therefore it would have been obvious to modify Lowen to further prefetch according to a request length as taught by Sokolov to arrive at the invention as specified in the claims. 
As per claim [3], the data storage device according to claim 2, 
when receiving a first start LBA and a first length from the host device with a read command, the processor sets a value obtained by subtracting 1 from the first start LBA to a first backward LBA (see Issac COL 10 LINES 20-30)
As per claim [4] the data storage device according to claim 3, 
wherein when receiving a second start LBA and a second length from the host device with a next read command, the processor checks whether a value obtained by adding the second length to the received second start LBA is equal to the first backward LBA, and determines that the next read command corresponds to the backward sequential read when the result of the check indicates that the value is equal to the first backward LBA (see Issac COL 12 LINES 25-30)
As per claim [5], the data storage device according to claim 4,
 wherein the processor decides a value obtained by subtracting 1 from the second start LBA as a second backward LBA, and stores the second backward LBA in the memory (see Isaac COL 19 LINES 1-10).
As per claim [6], the data storage device according to claim 5, 
wherein when the backward sequential read count is greater than or equal to the reference value, the processor sets the pre-read start LBA and the length based on a previous LBA at a set length from the second backward LBA (see Isaac COL 12 LINE 20-25 and Sokolov COL 29 LINE 1), and loads the L2P map of the pre-read LBA and user data corresponding to the L2P map in advance (see Lowen [0023])
As per claim [7], the data storage device according to claim 5, 
wherein when the backward sequential read count is greater than or equal to the reference value, the processor sets the pre-read start LBA and the length based on an average of entire lengths of the LBAs (see e.g., Isaac COL 10 LINES 25-30) during a previous backward sequential read, and loads the L2P map of the pre- read LBA and the user data corresponding to the L2P map in advance (see Lowen [0023])
[The range value is take to constitute an average of entire lengths of the LBAs as recited in the claims.]
As per claim [8], the data storage device according to claim 5, 
wherein when the backward sequential read count is greater than or equal to the reference value, the processor sets the pre-read start LBA and the length based on total length of a longest LBA during a previous backward sequential read (see e.g.,  Issac COL 12 LINES 24), and loads the L2P map of the pre-read LBA and the user data corresponding to the L2P map in advance (see Lowen [0039])
[Issac discloses utilizing multiple stride values, where at least a select prefetch is carried out on the longest of the multiple stride values.]
Claim 10-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowen (US PG PUB No. 2019/0102096) in view of Isaac (US Pat No. 6976147) and Sokolov (US Pat No. 5890211)
As per claim [10] an operating method of a data storage device, comprising:
determining whether a read command corresponds to a sequential read connected to an LBA received during a previous read command, based on a start LBA and a length  (see Lowen [0030]),
loading an L2P map of a pre-read LBA is and user data corresponding to the L2P map in advance (see Lowen [0039]).
However, Lowen does not expressly disclose but in the same field of endeavor Isaac discloses detecting a backward sequential read 
increasing a backward sequential read count (see Isaac FIG 3A: 360), when it is determined that the read command corresponds to a backward sequential read (see Isaac FIG 3A: 365 and COL 8 LINE 65-COL 9 LINE 5): and
setting a pre-read start LBA and a length according to a set condition, when the backward sequential read count is greater than or equal to a reference value (see Isaac COL 9 LINES 1-10), and 
It would have been obvious to modify Lowen to further detect backward sequential reads and prefetch according to a confidence value threshold as taught by Isaac. 

Therefore it would have been obvious to modify Lowen to further implement a confidence based prefetch as taught by Isaac for the benefit of improving prefetch operation to arrive at the invention as specified in the claims. 
However, Lowen does not expressly disclose but in the same field of endeavor Sokolov discloses 
when receiving the start LBA and the length from a host device  (see Sokolov COL 29 LINE 1),
It would have been obvious to modify Lowen to further adjust based on a length from a host as taught by Sokolov.
The suggestion/motivation for doing so would have been for the benefit of further tuning prefetch operations (see Sokolov COL 28 LINE 60-67).
Therefore it would have been obvious to modify Lowen to further prefetch according to a request length as taught by Sokolov to arrive at the invention as specified in the claims. 
As per claim 11, the operating method according to claim 10,
 wherein the determining of whether the read command corresponds to the backward sequential read comprises receiving a first start LBA and a first length from the host device with the read command;
storing a value obtained by subtracting 1 from the first start LBA as a first backward LBA (see e.g., Isaac COL 11 LINES 30-35); and
checking whether a value obtained by adding a second length to a second start LBA is equal to the first backward LBA, when receiving the second start LBA and the second length from the host device during a next read command. 
As per claim [12], the operating method according to claim 11, 
wherein the increasing of the backward sequential read count comprises increasing the backward sequential read count when the result of the checking indicates the value is equal to the first backward LBA (see FIG 3A: 360)
As per claim [13], the operating method according to claim 11, 
wherein the checking of whether the value is equal to the first backward LBA comprises storing a value obtained from subtracting 1 from the second Start LBA as a second backward LBA (see Issac COL 10 LINES 20-30)
As per claim [14], the operating method according to claim 13, 
wherein the is loading of the L2P map of the pre-read LBA and the user data corresponding to the L2P map in advance further comprises setting the pre-read start LBA and the length based on a previous LBA at a set length from the second backward LBA, when the backward sequential read count is greater than or equal to the reference value (see Isaac COL 12 LINE 20-25 and Sokolov COL 29 LINE 1)
As per claim [15], the operating method according to claim 13, 
wherein the loading of the L2P map of the pre-read LBA and the user data corresponding to the L2P map in advance further comprises setting the pre-read start LBA and the length based on an average of entire lengths of LBAs during a previous backward sequential read (see Isaac COL 12 LINES 20-24), when the backward sequential read count is greater than or equal to the reference value (see Isaac COL 12 LINE 20-25 and Sokolov COL 29 LINE 1)
[The range value is take to constitute an average of entire lengths of the LBAs as recited in the claims.]
As per claim [16], the operating method according to claim 13,
 wherein the loading of the L2P map of the pre-read LBA and the user data corresponding to the L2P rap in advance further comprises setting the pre-read start LBA and the length based on total length of a longest LBA during a previous 
[Issac discloses utilizing multiple stride values, where at least a select prefetch is carried out on the longest of the multiple stride values.]
As per claim [17], the operating method according to claim 10,
 further comprising resetting the backward sequential read count when the read command does not correspond to a backward sequential read (see FIG 3A: 370)
As per claim [18], the operating method according to claim 10, 
wherein the loading of the L2P map and the user data corresponding to the L2P map in advance is completed before a next read command is received from the host device (see Lowen [0039])
As per claim [19], Lowen discloses a method of operating a device, the method comprising:
determining whether the read command corresponds to a sequential read linked to an LBA received with a previous read command based on a second LBA and a second length received with the read command (see Lowen [0030])
loading a logical to physical (L2P) map of a pre-read LBA and user data corresponding to the L2P map before performing a pre-read (see Lowen [0039]).
However, Lowen does not expressly disclose but in the same field of endeavor Isaac discloses a backward sequential read further comprising 
setting a pre-read start LBA and a pre-read length when it is determined that the read command corresponds to a backward sequential read (see Isaac FIG 3A: 365 and COL 8 LINE 65-COL 9 LINE 5), and a number of accumulated backward sequential reads is greater than or equal to a threshold number (see Isaac COL 9 LINE 1-10); and 

The suggestion/motivation for doing so would have been for the benefit of improving prefetch operation (see Isaac COL 9 LINES 1-10)
Therefore it would have been obvious to modify Lowen to further implement a confidence based prefetch as taught by Isaac for the benefit of improving prefetch operation to arrive at the invention as specified in the claims. 
However, Lowen does not expressly disclose but in the same field of endeavor Sokolov discloses
receiving a read command along with a first start logical block address (LBA) and a first length associated with the read command (see Sokolov COL 29 LINE 1),
It would have been obvious to modify Lowen to further adjust based on a length from a host as taught by Sokolov.
The suggestion/motivation for doing so would have been for the benefit of further tuning prefetch operations (see Sokolov COL 28 LINE 60-67).
Therefore it would have been obvious to modify Lowen to further prefetch according to a request length as taught by Sokolov to arrive at the invention as specified in the claims.
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137